Title: To George Washington from Joseph Ogle, November 1789
From: Ogle, Joseph
To: Washington, George


          Delaware State Newcastle County
          Dear Sirwhite Clay Creek hund. No. W. [November 1789]
          I am in the Greatest Distress as per N. 1 from Principles of, I know not what, but to make A Pray of My Fidelety & patriotism, for the heat of the Enemys, Progress through the Jersey A Number of the fineest Men we have now was then not to be found, though at that time I Sacreficed Every thing that was near & Dear to a Man of feeling & thought I gave up, & proceeded on till I Seen the Close of the war & then Retired after, laying out all the money that I had & runing in debt for A Considirable sum To Support the postes, Near my districk, & my own Service, & am now to be Devourd by a few who took the advantage of the Only few who Stood forth to Defend the whole all I want is that the Certificates in my Name might not be Sold Till the interest might be paid which is far Inadquait to my

bodyly distress But in General am willing to be Sattisfied With it Sir I hope youll Pardon me (for Presuming to write to you who are the head) Whom am & has been a Sincere friend to the United States as far as my Knowledge led you[r] Hume Sert
          
            Joseph Ogle
          
        